NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JIMMIE LEE WALKER,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-4336
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Vivian T. Corvo,
Judge.

Jimmie Lee Walker, pro se.


PER CURIAM.

             Affirmed. See Wright v. State, 911 So. 2d 81 (Fla. 2005); Smart v. State,

124 So. 3d 347 (Fla. 2d DCA 2013); Walker v. State, 6 So. 3d 67 (Fla. 2d DCA 2009)

(table decision); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



LUCAS, BADALAMENTI, and ATKINSON,JJ., Concur.